Case: 14-40358      Document: 00512854415         Page: 1    Date Filed: 12/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40358
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         December 2, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

ISSY AVILA-BAULE,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 1:13-CR-790-1




Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM: *


       Issy Avila-Baule appeals her 36-month within-guidelines sentence for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40358    Document: 00512854415        Page: 2   Date Filed: 12/02/2014


                                    No. 14-40358

illegal reentry after deportation. She claims that the district court plainly
erred in applying the eight-level enhancement under U.S.S.G. § 2L1.2(b)(1)(C)
based on a finding that her Texas conviction of felony theft was an aggravated
felony. She contends that Texas’s theft statute encompasses conduct broader
than the generic, contemporary definition of theft because the Texas statute
includes the appropriation of property when it is with consent that has been
induced through deception or coercion. In United States v. Rodriguez-Salazar,
768 F.3d 437, 438 (5th Cir. 2014), we rejected that theory and held that the
Texas theft statute, as set forth in Texas Penal Code § 31.03, “does not deviate
from the generic crime of theft.”
      AFFIRMED.




                                         2